DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
New Matter Added to Disclosure
The amendment filed September 9, 2020, is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure.  35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendment filed September 9, 2020, included a new version of Figure 1 that includes reference numbers 20 and 21 and their associated structures.  The amendment also modified ¶ 20 of the original disclosure to specify that (1) reference number 20 is the “flavored mouth grip” that is referred to by the original ¶ 20; and (2) that 21 is a “second flavored mouth grip” not mentioned in the original disclosure.  The original disclosure does not identify the positioning or locations of either mouth grip shown in the new version of Figure 1.
The examiner finds that the inclusion of reference numbers 20 and 21 in the new version of Figure 1 with their associated structures and the amendment to ¶ 20 introduces new matter into the disclosure because the original disclosure did not include the structures depicted for reference numbers 20 and 21 in the new version of Figure 1 and because the original disclosure did not include a “second flavored mouth grip.”
Applicant is required to cancel the new matter added to ¶ 20 in the reply to this Office Action.
New Version of Figure 1 Not Entered
The new version of Figure 1 submitted on September 9, 2020, is not entered because it contains new matter, as explained above.  In not entering this drawing, the examiner is complying with guidance in MPEP § 608.04 stating that “[a] ‘new matter’ amendment of the drawing is ordinarily not entered; neither is an additional or substitute sheet containing ‘new matter’ even though provisionally entered by the TC technical support staff.”
Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: numerous terms in the originally filed claims do not have antecedent basis in the originally filed specification.  With respect to claim 1, the specification does not contain antecedent basis for any of the three steps and makes not mention of a “thermoplastic material,” a “molten form,” a “flavoring agent,” or a “forming” step.  With respect to claim 2, the specification does not contain antecedent basis for a “thermoplastic material” or a “flavoring agent.”
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0272311 (“Shishido”) in view of US 2003/0033970 (“Hills”) as evidenced by US 2010/0055233 (“Macinnis”).
Considering Claim 1: Shishido teaches a whistle containing a body 11 that contains a mouthpiece portion 24.  (Shishido, Fig. 1; ¶ 54).  Shishido teaches that the whistle is made by “injection molding” with a hard resin such as ABS.  (Id. ¶ 43).  ABS is a thermoplastic material.  One of ordinary skill in the art would understand that “injection molding” of a thermoplastic material such as ABS would necessarily entail melting the material injecting the material into a mold with a desired shape/structure.  In the context of Shishido, therefore, it is the examiner’s position that the “injection molding” taught by Shishido reads on the “preparing” and “forming” steps of claim 1. 
	Shishido does not teach that a flavoring agent is added to the thermoplastic material prior to injecting the material into a mold to form the whistle.  However, Hills teaches a whistle having an elastomeric mouth grip 44 that may be made of “flavoured polyurethane.”  (Hills, ¶ 20; Abstract; Fig. 6).  One of ordinary skill would understand the term “flavoured polyurethane” to mean a polyurethane material infused with a flavoring agent.  Hills explains that the whistle is “pleasant to the taste and enjoyable to use.”  (Id. ¶ 20).  The agent used to provide flavor to the “flavoured polyurethane” of Hills reads on the flavoring agent of claim 1.  Shishido and Hills are analogous art because they are directed to the same field of endeavor as the claimed invention, namely whistles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an agent used to provide flavor, suggested by Hills at ¶ 20, to the ABS used to make the whistle of Shishido, and the motivation to have done so would have been, as Hill suggests, that this will make the whistle “pleasant to the taste and enjoyable to use.”  (Id.).  This addition step, suggested by Hills and Shishido, considered together, reads on the “adding” step of claim 1.
	One of ordinary skill in the art would know that a flavoring agent could be effectively included into a thermoplastic carrier during molding, including injection molding, to produce a molded thermoplastic article.  In support of this, the examiner points to evidentiary reference Macinnis, which describes this technique as being effective at ¶¶ 21, 57, 68, and 83.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0272311 (“Shishido”) in view of US 2003/0033970 (“Hills”) as evidenced by US 2010/0055233 (“Macinnis”).
Considering Claim 2: Shishido teaches a whistle containing a body 11 that contains a mouthpiece portion 24.  (Shishido, Fig. 1; ¶ 54).  Shishido teaches that the whistle is made by “injection molding” with a hard resin such as ABS.  (Id. ¶ 43).  ABS is a thermoplastic material.
	Shishido does not teach that a flavoring agent is infused within the thermoplastic material.  However, Hills teaches a whistle having an elastomeric mouth grip 44 that may be made of “flavoured polyurethane.”  (Hills, ¶ 20; Abstract; Fig. 6).  One of ordinary skill would understand the term “flavoured polyurethane” to mean a polyurethane material infused with a flavoring agent.  Hills explains that the whistle is “pleasant to the taste and enjoyable to use.”  (Id. ¶ 20).  The agent used to provide flavor to the “flavoured polyurethane” of Hills reads on the flavoring agent of claim 2.  Shishido and Hills are analogous art because they are directed to the same field of endeavor as the claimed invention, namely whistles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an agent used to provide flavor, suggested by Hills at ¶ 20, to the ABS used to make the whistle of Shishido, and the motivation to have done so would have been, as Hill suggests, that this will make the whistle “pleasant to the taste and enjoyable to use.”  (Id.).
	One of ordinary skill in the art would know that a flavoring agent could be effectively included into a thermoplastic carrier during molding, including injection molding, to produce a molded thermoplastic article.  In support of this, the examiner points to evidentiary reference Macinnis, which describes this technique as being effective at ¶¶ 21, 57, 68, and 83.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 2,582,368 (“Williams”) teaches the “manufacture of whistles of thermo-plastic materials, such as of wax, paraffin or wax or paraffin-containing materials.”  (Williams, col 1, Lines 3-7; col 2, lines 6-22).  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767